Appeal from a judg*994ment of the County Court of Washington County (McKeighan, J.), rendered July 15, 2011, convicting defendant upon his plea of guilty of the crime of assault in the third degree.
In satisfaction of a pending two-count felony indictment, defendant pleaded guilty to a prosecutor’s information charging a single misdemeanor count of assault in the third degree. In accordance with the plea agreement, he was sentenced to time served. This appeal ensued.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submission, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Lahtinen, J.E, Stein, Spain and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.